Citation Nr: 0403885	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  96-37 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In July 2003, the Board remanded the veteran's claim to the 
St. Louis, RO for additional development.  The requested 
development has been completed and the case has been returned 
to the Board for final appellate review.

FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  The veteran did not engage in combat with the enemy, and 
there is no credible evidence of the existence of an in-
service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304(f) (1998); 
38 C.F.R. § 3.304(f) (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act 

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With regard to the duty to notify, a March 2003 letter from 
the RO to the veteran essentially informed him of which 
evidence, if any, he should obtain and which evidence, if 
any, VA would attempt to obtain on his behalf with respect to 
the instant claim.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Additionally, an April 2002 rating decision 
on appeal, the July 1996 statement of the case, and 
supplemental statement of the cases, issued in December 2002 
and April and August 2003, further informed the veteran of 
the information and evidence necessary to substantiate his 
claim for service connection for PTSD.  

With regard to the duty to assist, the record contains the 
veteran's service medical and personnel records, statements 
from the veteran's ex-wife and friend, testimony from a July 
1997 hearing conducted at the RO, as well as VA outpatient 
reports, dating from 1974 to 1997.  In addition, the RO 
attempted to verify the veteran's reported stressors with the 
National Personnel Records Center, the National Archives in 
College Park, Maryland and The United States Armed Services 
Center for Research and Unit Records (USASCRUR).  In July 
2000, USASCRUR reported that the information received from 
the RO was insufficient for the purpose of verifying the 
veteran's stressors.  Thereafter, in an October 2000 letter 
to the veteran, the RO requested that he provide more 
detailed information regarding his stressors (i.e., dates and 
places where the incidents occurred and the unit, division, 
battalion to which he was assigned).  The veteran did not 
respond to the RO's request.  

The Court has stated that "[t]he duty to assist is not always 
a one-way street. If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence." See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  The Board also notes that the provisions of 38 
C.F.R. § 3.159 as amended by 66 Fed. Reg. 45620-45632 (Aug. 
29, 2001) indicate: "The claimant must cooperate fully with 
VA's reasonable efforts to obtain relevant records from 
Federal agency or department custodians." In this case, the 
veteran has refused to provide specific information which 
would enable VA to contact the service department in order to 
verify the claimed stressors.

Accordingly, the Board finds that additional development, 
including attempts at stressor verification and scheduling a 
VA examination in order to determine whether a medical nexus 
exists between the claimed PTSD and service, is unnecessary.

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veterans Claims 
held that the plain language of 38 U.S.C.A. § 5103(a) (West 
2002), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application 
for VA-administered benefits.  Id. at 11.  Pelegrini further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall . . . take due 
account of the rule of prejudicial error")."  Id at 13.

Satisfying the strict letter holding in Pelegrini would 
require the Board to dismiss every case that did not 
absolutely meet these standards.  Such an action would render 
a rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, strictly following Pelegrini 
would require that the entire rating process be reinitiated 
from the very beginning.  That is, the claimant would be 
provided VCAA notice and an appropriate amount of time to 
respond before an initial rating action.  Following the 
rating decision  the claimant would have to file a new notice 
of disagreement, a new statement of the case would be 
required, and finally, the submission of a substantive appeal 
by the claimant.  The prior actions of the veteran would be 
nullified by a strict reading of Pelegrini, and essentially 
place the appellant at the end of the line of cases waiting 
to be adjudicated.  This claim was received in July 1995.

The Board does not believe that voiding the February 1996 
rating decision is in this veteran's best interests.  Simply 
put, in this case, the claimant was provided every 
opportunity to submit evidence, testified at the RO in July 
1997, was provided notice of what evidence he needed to 
submit, and notice of what evidence VA would secure on his 
behalf.  He was given ample time to respond.  Hence, not 
withstanding Pelegrini, to allow the appeal to continue would 
not be prejudicial error to the claimant.  Under the facts of 
this case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004)  

Accordingly, the Board concludes it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has been provided in effect and no additional 
pertinent evidence appears forthcoming.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claimant has 
sufficient notice of the type of information needed to 
support said claim and the evidence necessary to complete the 
application.  Therefore, the duty to assist and notify as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000, has been satisfied with 
respect to said issue on appeal.  Accordingly, appellate 
review may proceed without prejudice to the appellant with 
respect to the veteran's claim for service connection for 
PTSD.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Laws and Regulations

Service Connection-General

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.



Service connection for PTSD

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997. 64 Fed. Reg. 32807-32808 (1999).  
The amended regulation, 38 C.F.R. § 3.304(f) (2003), 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

Section 1154(b) requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

In statements to the RO and in testimony at a hearing at the 
RO in July 1997, the veteran maintained that he has PTSD as a 
result of stressful events during his two tours of active 
duty in Vietnam.  He related that while serving with 864th 
Combat Engineers, he was in a convoy outside Nha Trang when 
he saw an individual get wounded by a land mine around 
November or December 1965. The veteran indicated that while 
serving with the 9th Medical Battalion, he was located near 
the triage area and observed many causalities.  He related 
that his military occupational specialty as a radio operator 
often required him to call in medical helicopters for the 
wounded.  The veteran described one incident at MEDCAP 
dispensary for local civilians at Ben Luc sometime during or 
after February 1967 which involved a badly injured Vietnamese 
woman, who had apparently been struck in the head with a 
rifle butt by an A.R.V.N. soldier.  He also described how his 
unit sustained a mortar attack while stationed at the old 
base camp at Tan An.  The veteran related that following the 
attack, his aid station was assigned to receive multiple 
causalities for treatment, including one American soldier 
killed in action.  The veteran reported that after his unit 
moved to the new base camp at Tan An, incoming casualties one 
day included a soldier with both of his legs blown off and a 
young wounded enemy soldier who later died of severe gunshot 
wound to the chest and arm.  The veteran related that his 
work as a litter bearer at the aid stations regularly brought 
him into contact with wounded, dead and dying US and enemy 
soldiers and that he had frequent and close contact with 
grievous, bloody and disfiguring injuries.  He also 
maintained that the sniper death of "Dave," one of the 
veteran's high school classmates, while on patrol in his 
first Vietnam tour of duty, caused the veteran to feel great 
guilt.  

Factual Background

Service medical records are negative for note of any 
pertinent diagnosis, complaint or abnormal findings of a 
psychiatric disorder, to include PTSD.

Service personnel records, to include the veteran's DD 214 
reflect that he served in Vietnam from May 1965 to May 1966 
and from January to June 1967, that he was awarded the 
Vietnam Service Medal, Vietnam Service Medal with Bronze 
Service Star, National Defense Service Medal, and Vietnam 
Campaign Medal.  His military occupational specialty was a 
radio operator, and he was assigned to Company D, 864th 
Engineering Battalion.  

VA outpatient reports, dating from 1974 to 1997, reflect that 
in July 1995, the veteran reported having sleep disturbance, 
hyperalertness, depressed feelings with uncontrolled crying 
at times, and difficulty in dealing with anger as a result of 
serving two tours in Vietnam.  He related that he experienced 
deaths, had fears concerning his safety and numbing of 
feelings.  At that time, a provisional diagnosis of PTSD was 
recorded.  In September 1997, a diagnosis of PTSD was 
entered.  

In December 1997, the National Personnel Records Center 
indicated that a search of morning reports for individuals 
who were either killed or wounded in action for the period 
from November 1, 1965 to December 31, 1965, of Company D 
864th Engineering Battalion, was negative.  The NPRC 
suggested that the RO check with two other agencies, Casualty 
Listings, NARA, Military Field Branch, in Washington, DC and 
The National Archives in College Park, Maryland, concerning 
the aforementioned morning reports.  In December 1997, the RO 
sent letters to both agencies.  In January 1998, the National 
Archives indicated that they did not have any information 
concerning the requested morning reports and recommended that 
the RO check with NPRC.  A response was not received from 
Casualty Listings.   

In June 2002, VA received a letter from the United States 
Armed Services Center for Research of Unit Records, wherein 
it was indicated that the information received from the RO 
was insufficient to conduct meaningful research in order to 
verify the veteran's alleged stressors.  USASCRUR indicated 
that the veteran needed to provide more specific and detailed 
information (i.e., dates, type and locations of the alleged 
incidents, other units involved, and unit designations to the 
company level) with respect to the traumatic events during 
service.  In response, in an October 2000 letter, the RO 
requested that the veteran provided a complete and detailed 
description of the specific traumatic incidents during his 
two tours of active duty in Vietnam.  He did not respond to 
the RO's request.  

The claims file also contains a statement from the veteran's 
ex-spouse reporting that the veteran was abusive, both 
physically and emotionally, had violent outbursts, a bad 
temper, paranoid ideations about being in the dark, and 
nightmares.  The veteran's friend reported that the veteran 
told stories of Vietnam which were usually gory and 
unbelievable.  

Analysis

There is of record a current medical diagnosis of PTSD.  
However, there remain the questions of medical evidence of a 
causal nexus between the veteran's PTSD and the claimed in- 
service stressor, and whether there is credible supporting 
evidence that an in-service stressor actually occurred.

With respect to medical nexus, a review of the pertinent VA 
post-service medical evidence of record shows occasional 
references to the veteran's self-reported traumatic 
experiences in the military.  VA outpatient reports, contain 
a definitive diagnosis of PTSD, which was exclusively 
premised on the veteran's unsubstantiated account of his 
experiences in Vietnam.  However, a medical opinion which 
links the veteran's PTSD to his military service may not be 
based solely on the veteran's uncorroborated assertions 
regarding stressors.  The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].

The Board observes that there is no objective evidence that 
the veteran specifically participated in events constituting 
actual combat, as opposed to serving in a combat zone.  His 
military occupational specialty was a radio operator, and he 
served in Vietnam from May 1965 to May 1966 and from January 
to June 1967.  His awards and decorations do not include any 
indication of combat status, and there is not other objective 
evidence or record which indicates that he participated in 
combat.  Accordingly, the Board concludes that combat status 
has not been demonstrated in this case and presumptions 
applicable to combat veterans are not applicable.  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Because the veteran did not engage in combat, the law 
requires that his stressors be corroborated.  The veteran's 
lay testimony alone is not enough to establish the occurrence 
of an alleged stressor. See Moreau v. Brown, supra.

Although the veteran has indicated that he experienced trauma 
in the military involving mortar attacks, witnessing the 
killing of local Vietnamese civilians and United States 
soldiers and seeing mutilated bodies and disfiguring 
injuries, there is absolutely no objective evidence in 
support thereof.  These incidents have not been verified and 
cannot be verified because no specific dates and places have 
been provided by the veteran.  There is no evidence in the 
record which would corroborate his claim that he witnessed 
these events. As discussed by the Board above, the RO sent 
the veteran a letter dated October 2, 2000, requesting 
specifics concerning his alleged stressors.  He did not 
respond.

In summary, the Board concludes that there is no medical 
evidence of a causal nexus between the veteran's PTSD and the 
claimed in-service stressors, and there is no credible 
corroborating evidence of an in-service stressor.  The 
elements required for entitlement to service connection for 
PTSD under 38 C.F.R. § 3.304(f) have accordingly not been 
met. In the absence of the required elements under 38 C.F.R. 
§ 3.304(f), a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD. The benefit sought on appeal is accordingly denied.





							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for PTSD is denied.




		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



